lN THE SUPREME COURT OF PENNSYLVANlA
M|DDLE D|STR|CT

A|\/|ER|SOURCEBERGEN
CORPORAT|ON AND NE|L HERSON,

Respondents

JOHN DOES1AND 2,

Petitioners
Al\/lERlSOURCEBERGEN
CORPORAT|ON AND NE|L HERSON,

Respondents

JOHN DOES1AND 2,

Petitioners

PER CUR|AM

1 NO. 99 |\/|AL 2014

 Petition for Allowance of Appeal from the
: Order of the Superior Court

1 NO. 100 |\/|AL 2014

 Petition for Allowance of Appeal from the
: Order of the Superior Court

ORDER

AND NOW, this 21st day of August, 2014, the Petition for Allowance of Appeal is

DEN|ED. The Application for Permission to Fi|e under Seal and to Seal Reproduced

Record is GRANTED; the seal pertains only to documents filed in this Court and does

not place constraints on any future orders regarding sealing documents.